internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc te_ge eoeg teb plr-157034-01 date date legend authority city state division date date date x dear this in response to your letter requesting a ruling that certain bonds issued by the authority will not be treated as refunding issues within the meaning of sec_1_150-1 of the income_tax regulations of obligations previously issued by the city facts the city is a political_subdivision of the state with substantial police eminent_domain and taxing powers the city acting through an operating division the division has operated water and sewer electric and gas utility systems the systems to serve the needs of individuals and businesses within the boundaries of the city and in certain adjacent areas city financed and refinanced the acquisition and improvement of the assets required to operate each of the systems the system assets through the issuance and sale of obligations issued by the city the city bonds the division was not a political_subdivision it did not have taxing eminent_domain or police powers the division was managed by the board_of utility commissioners the division board the members of which were elected for five-year plr-157034-01 staggered terms by the city council the members were removable only for good cause and after proper hearing by the city the division operated each of the systems on an independent self-sustaining basis however the city controlled certain of the division’s operations certain contracts involving an obligation or expenditure above a certain dollar amount required city approval in addition generally the division could not issue debt except for debt that was to pay current operating_expenses when that debt was to be repaid from operating revenues the division also was required to provide water to the city for fire protection and street cleaning at no charge the city also had limited control_over increases in fees and charges imposed by the division proposed increases in fees and charges were published in a newspaper of general circulation in the city and the increase could not become effective until days from the date of publication if during that period at least one percent of the users of the services affected by the proposed increase filed notice of protest with the division then the proposed increase could not be effective unless approved by the city council there has never been a protest filed and authority expects that no protest will be filed in the future the division has been dissolved and the systems are now being operated by the authority the authority is a political_subdivision created by state legislation to own and operate water wastewater gas telecommunications and electric utility systems serving customers located within and without the boundaries of the city the authority was created to permit the city to transfer the systems to an independent government unit focused solely on the operation maintenance financing and expansion of the existing systems thereby relieving the city of the managerial and financial responsibilites and costs associated with ownership and operation of the systems the authority is governed by a five-person board_of directors the authority board the initial members of the authority board are the current members of the division board who serve terms equal to the period of time remaining on their division board terms thereafter the mayor with the approval of the city council will appoint members of the authority board for five-year staggered terms members of the authority board may only be removed by a two-thirds vote of the city council for cause the authority has the power to acquire and operate the systems without oversight input or approval from the city the authority has the following rights to acquire and operate any type of utility asset to borrow money grant mortgages and other liens to secure its obligations to enter into contracts relating to its activities to condemn property through the exercise of the power of eminent_domain and to fix charge and collect fees and other charges for_the_use_of or in connection with the systems or facilities without the necessity of review or approval by the city any other municipality the state or any commission or authority of the foregoing except rate increases are subject_to the same limitation that existed for the division in addition the city has no power under state law to require the authority to use its funds or assets plr-157034-01 for any particular purpose to cause the dissolution of the authority or to review the authority’s books other than the general right granted to all persons under state law the city is however entitled to the assets of the authority upon dissolution unlike the division the authority is not required to provide free water to the authority however the authority provides free water to the city's fire hydrants because it is impractical to meter this water the authority must make in lieu of tax_payments to the city and to any other jurisdiction in which it operates as is required of all utilities under state law state constitution requires local approval of state legislation that is local or private in form or affects a particular county or municipality thus before jurisdiction and control of the system could be transferred to the authority the city had to approve the state law creating the authority by a two-thirds vote of the city council and grant the authority a franchise to provide within the corporate limits of the city all of the services the state law creating the authority state law also authorizes the city to transfer the system assets to the authority provided that upon such transfer the authority either redeems defeases or assumes the city bonds and provided that such transfer does not impair the rights of the holders of the city bonds on date the city council unanimously approved the state law creating the authority on date the city council adopted a resolution the city resolution granting the authority a franchise to maintain and operate the systems the city resolution authorized the mayor to transfer the system assets to the authority conditioned upon the authority’s making arrangements to pay or assume the city bonds on date the authority board adopted a resolution the authority resolution authorizing the issuance of up to dollar_figurex of bonds the authority bonds to be issued in several series with each series payable solely from the revenues of the systems to which the refinanced city bonds relate the proceeds of the authority bonds will be used to make a payment to the city in the amount necessary to redeem or defease all of the outstanding city bonds law and analysis generally for all purposes of sec_103 and sec_141 through a refunding_issue is an issue of obligations the proceeds of which are used to pay principal interest or redemption price on another issue including the issuance costs accrued interest or capitalized_interest on the refunding_issue a reserve or replacement fund or similar costs if any properly allocable to that refunding_issue sec_1_150-1 an issue is not a refunding_issue to the extent that the obligor of one issue is neither the obligor of the other issue nor a related_party with respect to the obligor of the other issue sec_1_150-1 sec_1_150-1 generally defines obligor as the actual issuer of the issue sec_1_150-1 provides that related_party means in reference to a governmental_unit any member of the same controlled_group sec_1_150-1 provides that controlled_group means a group of entities controlled directly or indirectly by the same entity or group of entities within the meaning plr-157034-01 of sec_1_150-1 under sec_1_150-1 the determination of direct control is made on the basis of all the relevant facts and circumstances in addition sec_1_150-1 provides that one entity or group of entities the controlling entity generally controls another entity or group of entities the controlled_entity for purposes of sec_1_150-1 if the controlling entity possesses either of the following rights or powers and the rights or powers are discretionary and non-ministerial -- the right or power both to approve and to remove without cause a controlling portion of the governing body of the controlled_entity or the right or power to require the use of funds or assets of the controlled_entity for any purpose of the controlling entity under sec_1_150-1 an entity is not a controlled_entity under sec_1_150-1 if the entity possesses substantial taxing eminent_domain and police powers for example a city possessing substantial amounts of each of these sovereign powers is not a controlled_entity of the state the city is the issuer of the city bonds and under sec_1_150-1 is the obligor on the city bonds the authority will be the issuer on the authority bonds and will be the obligor on the authority bonds the issue is whether the authority is related to the city or an entity related to the city we conclude that even if we assume that the division is related to the city the authority is not related to the city while the city has the right to appoint members of the board_of directors of the authority it cannot remove a director except for cause upon two-thirds vote of the city council moreover the city does not have the right to use the funds or assets of the authority except upon dissolution of the authority while the authority succeeds to the operations of the division the scope of its operations is different from the division in addition to the services provided by the division the authority provides telecommunications systems the authority also has the power of eminent_domain and operates the systems with less oversight by the city than the division operated for example the division needed approval of certain contracts and debt no similar requirements exist for the authority conclusion we conclude that the authority is neither the obligor of the city bonds nor a related_party with respect to the city bonds accordingly the authority bonds will not be treated as refunding issues of the city bonds within the meaning of sec_1_150-1 of the income_tax regulations the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or plr-157034-01 referenced in this letter including whether the city bonds or the authority bonds comply with the requirements of the code and regulations for interest on those bonds to be excluded from gross_income under sec_103 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative assistant chief_counsel exempt_organizations employment_tax government entities by s rebecca harrigal rebecca harrigal chief tax exempt bonds branch enclosure copy for sec_6110 purposes cc and copy for sec_6110 purposes
